Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kevin Kuelbs (Reg # 72074) on 9/9/2022.

The application has been amended as follows:

9. (Currently Amended) A system comprising a terminal and a  base station, wherein: 
the terminal comprises: 
a receiver that receives at least one of a transmission request signal and a receivable signal according to a second radio communication standard in a carrier that applies listening to transmission of a first radio communication standard; and 
a processor that controls the listening based on a time parameter indicated in at least one of the transmission request signal and the receivable signal, 
wherein, when the receiver does not receive the receivable signal in a given period after reception of the transmission request signal, the processor controls the listening based on monitoring of a transmission signal from a transmission source of the transmission request signal, and 
when the transmission signal is detected by the monitoring, the processor controls the listening after an elapse of time based on the time parameter from the reception of the transmission request signal, and 
the base station comprises: 
a transmitter that transmits at least one of the transmission request signal and the receivable signal.

End of amendment. 

Allowable Subject Matter
Claims 1-2, 5-6 and 8-9 are allowed.  
 
It is noted that with respect to claim amendments, the claims do not invoke AIA  35 USC 112f.  

The following is an examiner’s statement of reasons for allowance: a terminal comprises: a receiver that receives at least one of a transmission request signal and a receivable signal according to a second radio communication standard in a carrier that applies listening to transmission of a first radio communication standard; and a processor that controls the listening based on a time parameter indicated in at least one of the transmission request signal and the receivable signal, wherein, when the receiver does not receive the receivable signal in a given period after reception of the transmission request signal, the processor controls the listening based on monitoring of a transmission signal from a transmission source of the transmission request signal, and when the transmission signal is detected by the monitoring, the processor controls the listening after an elapse of time based on the time parameter from the reception of the transmission request signal. 

The applicant’s arguments filed with respect to prior arts on record Pu, Vutukuri and Islam not teaching the amended claim limitations of claim 1 (page 8-11) have been fully considered. Specifically, the applicant’s arguments with respect to the distinction of Islam reference, fig 12 and the claim 1 limitations as described in page 11, para 2 are persuasive. 

Prior arts on record and further search on prior art, fails to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 1, thus claim 1 is allowed. Independent claims 6, 8 and 9 recite similar allowable subject matter, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/9/2022